 THE BIRDSALL-STOCKDALE MOTOR COMPANY3052.By surveillance and interrogation of its employees concerning concertedactivities, thereby interfering with, restraining, and coercing them in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act. -[Recommendations omitted from publication in this volume.]Appendix ANOTICE To ALL EMPLOYEL,sPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE wu or engage in surveillance or interrogate our employees con-cerning concerted activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Amalgamated Clothing WorkersUnion of America, C. I. 0., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.All of our employees are free to become, remain, or to refrain from becomingor remaining members in good standing in Amalgamated Clothing WorkersUnion of America, C. I. 0., or any other labor organization except to the extentthat this right may be affected by an agreement in conformity with Section8 (a) (3) of the Act.R. & J. UNnERwaexCo., INC.,Employer.By -----------------------------------Dated ------'------------(Representative)(Title)This notice mustemain posted for 60 days from the date hereof and must notbe altered,defaced,or coveredby any othermaterial.THE BIRDSALL-STOCHDALE MOTOR COMPANYandINTERNATIONAL Asso-CIATION OFMACHINISTS,LODGENo. 750.Case No. 30-CA-113.November14,1952Supplemental Decision and Amended OrderOn September 11, 1952, Trial Examiner William E. Spencer issuedhis Supplemental Intermediate Report in the above-entitled proceed-101 NLRB No. 83. 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDing, a copy of which is attached hereto, finding that on or about Febru-ary 29, 1952, Johnson Pontiac, Inc., became the successor of the Re-spondent, The Birdsall-Stockdale Motor Company, and has since thattime been responsible for remedying the unfair labor practices of theRespondent.He therefore concluded that the Respondent and John-son Pontiac, Inc., as successor to the Respondent, are jointlyand sev-erally responsible for compliance with the terms of theBoard'soriginal Decision and Order in this case.Thereafter, the Respondentfiled exceptions to the Supplemental Intermediate Report, and a sup-porting brief.The Board 1 has reviewed the rulings made by the TrialExaminerat the reopened hearing, and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe Supplemental IntermediateReport, theexceptionsand brief, andthe entire record in this case, and hereby adopts the findings andconclusions of the Trial Examiner.Amended OrderUpon the entire record in thecase,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Birdsall-Stockdale Motor Company, and its successor, Johnson Pontiac, Inc.,Colorado Springs, Colorado, jointly and severally, and theirofficers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, Lodge No. 750, as the exclusive representative ofall the employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment.(b) In any manner interfering with the efforts of InternationalAssociation of Machinists, Lodge No. 750, to negotiate for or representthe employees in the aforesaid unit as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Associa-tion of Machinists, Lodge No. 750, as the exclusive representative ofthe employees in the aforesaid unit, and if an understanding is reached,embody such an understanding in a signed statement.(b)Post at the plant of Johnson Pontiac, Inc., Colorado Springs,Colorado, including all places where notices to employees are cus-tomarily posted, copies of the notice attached hereto and marked'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Murdock,and Styles]. THE BIRDSALL-STOCKDALE MOTOR COMPANY307"Appendix A." 2 Copies of said notice, to be furnished by the Re-gional Director for the Seventeenth Region, shall, after being dulysigned by representatives of The Birdsall-Stockdale Motor Company,and Johnson Pontiac, Inc., respectively, be posted by them immedi-ately upon receipt thereof, and be maintained by them for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the said Companies to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order what stepsthe Respondent, The Birdsall-Stockdale Motor Company, and itssuccessor, Johnson Pontiac, Inc., have taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Amended Order of theNational Labor Relations Board, and in order to effectuate the policiesof the National Labor RelationsAct, we herebynotify our employeesthat :WE WILL NOT refuse,upon request,to bargain collectively withINTERNATIONAL ASSOCIATION OF MACHINISTS,LODGE No. 750, as theexclusive representative of our employees in the unit describedherein or in any manner interfere with the efforts of said union tobargain collectively with us on behalf of said employees.WE WILL bargain collectively,upon request,with the abovenamed union as the exclusive representative of all our employeesin the unit describedherein withrespect to rates of pay, hoursof employment,or other conditions of employment,,and if anunderstanding is reached,embody such understanding in a signedagreement.The bargaining unit is:All mechanics,bodymen, painters,trimmers, apprentices,and helpers at the Johnson Pontiac, Inc., plant, excluding alloffice and clerical employees,salesmen,guards, professionalemployees,and all supervisors as defined in the Act.All our employees are free to become or remain members of the above-named union or any other labor organization.We will not discrimi-nate in regard to the hire or tenure of employment or any term or2 In the event this Order is enforced by a decree of a United States Court of Appeals,there shallbe inserted before the words, "a Supplemental Decision and Amended Order"the words,"a Decree of the United States Court of Appeals Enforcing."242305-53-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDcondition of employment against any employee because of membershipin or activity on behalf of any labor organization.TIIE BIRDSALL-STOCKDALE MOTOR COMPANY,Employer.Dated ---------- By -----------------------------------------(Representative)(Title)JOHNSON PONTIAC, INC.,Successor to Employer.Dated ---------- By -----------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.Supplemental Intermediate ReportSTATEMENT OF THE CASEOn February 21, 1951, Trial Examiner Irving Rogosin issued his IntermediateReport and Recommended Order in the above-entitled proceeding, finding, on thebasis of a stipulated record (the parties having waived a hearing), that theRespondent had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.On May 17, 1951, the National Labor Relations Board, herein called the Board,issued its Decision and Order in the case, finding, as did the Trial Examiner, thatthe Respondent had engaged in and was engaging in the afore-stated violations ofthe Act.By order dated July 14, 1952, and on motion of the General Counsel,the Boarddirected the reopening of the record andremanded the proceedingto theRegionalDirector for the Seventeenth Region (Kansas City, Missouri) for further hearing.Copies of the Board's order, together with notice of hearing, were served uponthe Respondent, Johnson Pontiac, Inc., herein called Johnson, and InternationalAssociation of Machinists, Lodge No. 750, herein called the Union.Pursuant to the aforesaid notice, a hearing was held at ColoradoSprings,Colorado, on July 29, 1952, before the undersigned Trial Examiner.The GeneralCounsel was represented by his attorney ; the Union by its lay representatives ;and the Respondent by counsel appearing specially in this proceeding only, "onbehalf of a dissolved and defunct corporation."All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues framed by the Board's order.The Board's order, prescribing the scope and character of the hearing, directedthat evidence be received on the following matters :(1)The continuing pattern of the Respondent's refusal to bargain collectivelywith the Union.(2)The relationship between the Respondent and Johnson Pontiac, Inc.(3)The relationship between the business conducted by the Respondent andthe business conducted by Johnson.(4)The full circumstances of the sale or other transfer of the business and/orphysical assets from the Respondent to Johnson.(5)The responsibility of the respective companies for remedying the unfairlabor practices found in the Board's Decision and Order. THE BIRDSALL-STOCKDALE MOTOR COMPANY309At the commencement of thehearing, Respondentmoved toquash the noticeof hearingand to dismiss proceeding,on thefollowing grounds :(1)That the Respondentceased all business operations,was dissolved, andbecame nonexistentas a corporationby actionof Its stockholders on June 30,1952, under the laws of the State of Colorado.(2)That the Board having entered its Decision and Order in thecase on May17, 1951, had no authority to reopen the case for any purpose.(3)That the Board's order and the notice ofhearing are void and ineffectiveon their face in that this proceeding proposes to determine the responsibility ofcompanies or persons not parties to the proceeding.(4)That prior to the cessation of Respondent's business and itsdissolutionas a corporation and at a time when no unfair labor practice charge against itwas pendingbefore the Board, the employees of the now dissolvedand defunctcorporation filed a decertification petition with the Board in which they soughtthe decertification of the Union as their bargaining representative.The motion was denied. As to (1) of the motion, the dissolution of theRespondent corporation subsequent to the issuance of the Board's Decision andOrder cannot operate retroactively to deprive the Board of its previously estab-lished jurisdiction orin futuroin suchmanneras to prevent the Board fromascertaining the facts of such dissolution or changed circumstances in order todetermine whether in effectuating the policies of the Act, a modification of itsoriginal Decision and Order is required.'As to (2), subsection (d) of Section 10of the Act, "invests the Board with authority, at any time before the transcriptshall have been filed in court, to modify orset asideits order in whole or inpart.The purpose of the provision obviously is to afford an opportunity to cor-rect errors or to consider new evidence which couldrender theorderinadequateor unjust." 2As to (3), whatever responsibilityis nowsought tobe chargedagainstJohnson, arises out ofoperationof law from Johnson's relationship to theRespondent and the circumstances of the sale or the transferof the business ofthe Respondent. "The requirement of due process does not entail providing asuccessor with an opportunity to defend against unfair labor practices committedby its predecessor prior to a transfer of the business enterprise involved.." 8Thesole issue pertaining to Johnsonis itsduty, arising from operation of law, toremedy the unfair labor practices of its predecessor. Service of the Board'sorder remanding this cause for furtherproceedingstogether with notice ofhearing, fully and fairly apprised Johnson of the time, place, nature, and scope ofthe hearing.As to (4), a decertification petition (Case No. 30-RD-30) wasfiledwith the Board's Regional Officein KansasCity on or about January 22,1952, at a time when, because of the Respondent's long-continued unlawfulrefusalto bargain with the Union, the Union had been deprived of a reasonable period inwhich to function as the employees' bargaining representative.'Obviously, undersuch circumstances, the Union's loss of majority representation-assuming suchto have been the fact-was attributable to the Respondent's unfair labor prac-tices.The Board's declination to proceed on the decertification petition thereforerepresented a lawful and proper exercise of its discretion under Section 9 (c)of the Act, and nowise divested it of the authority to take further evidence fordetermining the scope and application of its remedial order.A further objection of the Respondent going to the alleged insufficiency ofthe notice of hearing is without merit.The notice of hearing was issued onIN. L. R. B. v AcmeMattress Company, Inc.,195 F. 2d524 (C. A.7) ; N. L. R. B. v.Somerset Classics,Inc.,193 F. 2d613 (C. A. 2).2 In re N. L R. B ,304 U S 486, 492The Alexander Milburn Company,78 NLRB 750, 766-771,and cases cited therein4Franks Bros.Co , 321 U. S. 702, 705 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 18, and on that same date both the Respondent and Johnson were verballynotified, by the telephone, that the case would come on for hearing on July 29.Neither at that time raised an objection to the setting of the hearing on thatdate.The notices of hearing were actually received by Respondent and Johnsonon July 21, a Saturday and a Sunday having intervened between the mailingand the receipt thereof, wherefore the Respondent argues that the 10-day noticerequired by the Board's Rules and Regulations has not been met. The argumentoverlooks the fact that a hearing on the complaint in this matter was waived byall parties, and that no rigid requirement of a 10-day notice is applicable to aproceeding based on a remand for further hearing. The notice given herein wasa reasonable one and that the Respondent and Johnson regarded it as reasonablenotice is shown by the failure of either to protest the date set for the hearingwhen notified of it orally on July 18, or to avail themselves of the opportunityafforded them by the undersigned at the hearing to request a continuance forthe purpose of further preparation.Upon the evidence submitted, from my observation of the witnesses, and afterconsideration of the brief filed with me by the Respondent, I make the following :FINDINGS of FACT1.The continuing pattern of the Respondent's refusal to bargaincollectively with the UnionThe Respondent declined to comply with the Board's Decision and Order datedMay 17, 1951, which directed it to bargain collectively, on request, with the Union,and by letter dated June 12, 1951, advised the Board's agent in the matter ofcompliance :The company feels that the Board does not have jurisdiction over its retailautomobile business, and that its contentions in this respect should havebeen sustained.Until a final determination of the question it, therefore,does not feel justified in complying with the Order of the Board.The Respondent subsequently agreed to consider binding on it the decisionof the court in certain other cases involving the Board's jurisdiction over retailautomobile companies 6The decree of the court in those cases, sustaining theBoard's jurisdiction, issued on December 5, 1951, and the time allowed forpetition for rehearing having expired without such a petition being filed, theRespondent by letter dated December 26, 1951, notified the Board's agent thatnotices of compliance required by the Board's Decision and Order would beposted by it on the following day. Such notices were duly posted on December 27.On or about February 5, 1952, the Union's representative, M. A. Lovay, arrangedfor a meeting with Respondent's representatives and the meeting occured onFebruary 12.At this meeting, Lovay submitted to Respondent the Union's pro-posed bargaining contract and explained its terms.The Respondent raised no.question at this meeting of the Union's status as bargaining representative, butintimated that its business might be sold. It was agreed that the parties wouldmeet again on February 26, and this meeting occured but no collective bargainingensued because at this meeting the Respondent informed the Union that it hadsold its business to Johnson.There were no further negotiations between theRespondent and the Union.5N. L. R.B. v. Conover Motor Co.,192 F.2d 779(C.A. 10),enforcing 93 NLRB 867;_93 NLRB 900; 93 NLRB 836. THE BIRDSALL-STOCKDALE MOTOR COMPANY311By sales agreement dated February 29, 1952, Johnson acquired Respondent'sbusiness and continued,without interruption,the operation of that business.'-The details of the transaction will be related hereinafter.By letter dated February 26, 1952,Lovay informed Johnson of the Union's:representative status and requested Johnson to continue the negotiations whichhad been initiated between the Union and the Respondent.By letter datedFebruary 29, Johnson,through its attorney,declined to negotiate with the Union,his position then,and since maintained,being that as the new owner of the-business formerly operated by the Respondent he was under no duty to recognizeand bargain with the Union on the basis of its prior certification.2.The relationship between the Respondent and Johnson3.The relationship between the business conducted by the Respondent and thebusiness conducted by Johnson-1.The full circumstances of thesale orother transfer of thebusiness and/orphysicalassetsfrom the Respondent to JohnsonThe relationship between the Respondent and Johnson is that of seller an&buyer.Johnson had and acquired no interest in Respondent;Respondent hadand acquired no interest In Johnson ; they were and are separate and distinctlegal entities.By sales agreement dated February 29, 1952,Johnson acquired certain physical'properties and assets of the Respondent,such as new and used cars and acces-sories ;machinery and shop equipment;accounts receivable;work in progressand leases on properties housing the Respondent's business.There was no-transfer of intangibles,such as good will,trade name,etc., and no assumptionof liabilities other,of course,than such as would attach to the buyer by operationof law.The Respondent,at the time the sales agreement was executed,operatedas a dealer in Pontiac cars under a direct dealer selling agreement with thePontiac Motor Division of General Motors Corporation,herein called Pontiac.'This agreement was not assignable or transferable except with the prior writtenapproval of Pontiac.There was no formal assignment of it.It is clear, how-ever, that it was a part of the transaction between Respondent and Johnson thatRespondent would relinquish and Johnson would acquire the Pontiac franchise.By documents dated February 28, Respondent advised Pontiac that it was termi-nating its franchise;that it had sold all the physical assets of its business toJohnson;and that in consideration of the execution of a new Pontiac sellingagreement between Pontiac and Johnson,itwas making certain declarationsconcerning claims and liabilities under its own franchise.On the same date,a direct dealer selling agreement,identical with that previously held by Re-spondent,was executed by Johnson and Pontiac.On or about February 25, the Respondent notified its employees of thesaleof its business to Johnson.Johnson took applications from all of Respondent'semployees and informed them that all of them would be retained if they were6 Johnson is a Delaware corporation, organized by Verne Johnson, its general manager,on February 20, 1952, and qualified to do business in the State of Colorado on February 26,1952.Its stockholders are Verne Johnson and Motors Holding Division of General MotorsCorporation.Although the sales agreement between Respondent and Johnson was datedFebruary 29, Johnson actually began the operation of the business it had purchased fromRespondent on February 26.'Previously, the Respondent, in addition to its Pontiac franchise, held a franchise withthe Packard Motor Car Company as a dealer in Packard cars. This franchise, datedApril 1, 1949, was canceled on August 16, 1950, and was not thereafter renewed orreinstated. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDable to perform their work satisfactorily.Actually, there was no break in theiremployment due to the sale of the business by Respondent to Johnson; theyceased to be carried on the payroll of Respondent on one day and on the fol-lowing day they were carried on the payroll of Johnson. Johnson required thatthey be bonded but other than this there was no substantial change in themanner and method of their employment. They continued under Johnson toperform the kind and order of duties they performed under Respondent.Re-spondent's general sales manager, Atkinson, became assistant manager to Gen-eralManager Verne Johnson ; a mechanic was transferred by Johnson fromthe warehouse operated by Respondent (but not by .Johnson) to Johnson's mainshop ; another employee was transferred to Johnson's used car lot.Otherwise,the disposition of Respondent's personnel remained substantially the same underJohnson.Netterfield, Respondent's shop foreman, continued as shop foremanunder Johnson.The business operated by Johnson was substantially the same as that oper-ated by Respondent, Johnson continuing the business as a dealer in Pontiac cars.In April, he acquired a franchise from the GMC Truck & Coach Division ofGeneral Motors, in addition to his Pontiac franchise, and at sometime there-after hired additional personnel on his sales force.Under the leases that heobtained under his sales agreement with Respondent, he occupied the samepremises occupied by Respondent, with certain exceptions.He did not occupythe warehouse used by Respondent or permanently occupy Respondent's bodyshop ; in June he leased a used car lot not previously used by Respondent ; heeliminated Respondent's storage business and acquired a garage.Any otherchanges were too inconsequential to require mention.5.The responsibility of the respective companies for remedying the unfair laborpractices found in the Board's Decision and OrderThe Respondent, a defunct corporation which has disposed of its business inwhich the bargaining unit lies, obviously no longer has the capacity to complywith the Board's Decision and Order directing it to bargain with the Union.Before the sale of its business to Johnson, the Respondent did comply to theextent of posting the required notices and meeting with the Union in the latter'scapacity as bargaining representative. It must be assumed that the compli-ance, though it came late, was all that could be required of it In thebrief spacebetween the court's decisions on matters of Jurisdiction which brought theRespondent into compliance, and the sale of its business, but obviously, thetwo brief meetings between representatives of the Respondent and the Union, inthe first of which the Respondent intimated the sale of its business, afforded theUnion no real opportunity for the exercise of its representative status. Inshort,from the date of its certificationas bargainingrepresentativeon March23, 1950, to the transfer of Respondent's businessto Johnson on or about Febru-ary 26, 1952, the Union and the employees it represented, because of Respondent'sunfair labor practices, were denied the benefits and privileges of bona fidecollective bargaining guaranteed them by the Act.The policies of the Act canbe effectuated in this case only if the Board's Decision and Orderimposes aduty on Johnson, as successor to the Respondent, to continue the negotiationswith the Union which were initiated by hispredecessorshortly prior to thelatter's saleof its business to Johnson.Under the doctrines of theAlexanderMilburn Companycase (78 NLRB 747),8 Johnson is a successor to the Respond-8 For an erudite and comprehensive discussion of legal principles underlying this decision,reference is made to the distinguished Intermediate Report Issued by Trial Examiner inthe case and incorporated in the Board's decision. MURRAY CORPORATION OF AMERICA313ent and by operation of law is bound to cooperate in dissipating its predecessor'sunfair labor practices by recognizing and bargaining with the Union.Johnson is a successor to the Respondent within the meaning of theAlexanderMilburn Companycase, because he continued, without interruption, the businessof his predecessor as a franchised Pontiac dealer, on substantially the samepremises as his predecessor, and because the Respondent's employees becamehis employees immediately upon his accession to the business, with no substan-tial change in the nature of their duties, supervision, or the conditions underwhich they worked. As I understand theAlexander Milburn Companycasethis is all that is required to constitute Johnson a successor within the meaningof that decision. In its own summation of the case, the Board has stated thatit therein "held abona Fidesuccessor to be responsible for remedying the unfairlabor practices of its predecessor, even though there was no showing that thesuccessor was, in any sense, analter egoor disguised continuance of the pred-ecessor, or that it participated with the predecessor in its violations of theAct."(Autopart Manufacturing Company,91 NLRB 80, 81).' There is no suchshowing in the case at bar.Therationalein this line of cases appears to stemlargely from the court's decision inN. L. R. B. v. Colten,105 F. 2d 179, 183 (C. A.6, 1939), in which the court said, "It is the employing industry that is sought tobe regulated and brought within the corrective and remedial provisions of theAct in the interest of industrial peace."I had not thought it clear, until I read theAutopart Manufacturing Companycase (citedsupra),that knowledge of the successor on acquiring the business ofhis predecessor of the pendency of unfair labor practice proceedings against thepredecessor, was necessarily essential for holding a bona fide successor responsi-ble for remedying the unfair labor practices of his predecessor, but, in any event,Johnson had knowledge before he acquired the Respondent's business of thependency of unfair labor practice proceedings against the Respondent, and it isimmaterial if in his mistaken belief that as new owner of the business he wouldnowise be bound to assume unfulfilled bargaining obligations of the Respondent,he failed to inform himself fully as to the nature and scope of those obligations 70Accordingly, it is held that the Respondent and Johnson are jointly andseverally responsible for compliance with the terms of the Board's Decision andOrder.9 See also,Charles R. Krim.m Lumber Company,et al.,97 NLRB 1574;IndianapolisWire-Bound Bow Company,93 NLRB 875;L. B. Hosiery Co., Incorporated,88 NLRB 1000;Union Products Company,75 NLRB 591;McCarronCo., 100 NLRB 153730 The finding of knowledge is based on the testimony of Frank H Stockdale, an officerof Respondent,that in January preceding the sale of the business to Johnson in February,he told Johnson that "there was a National Labor Relations Board order standing," andJohnson's admission that Stockdale told him that there had been an order requiringRespondentto bargain with the Union.MURRAYCORPORATION OF AMERICA-ECORSE PLANTandTIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT&AGRICULTURALIMPLEMENTWORKERS OF AMERICA(UAW-CIO),PETITIONER.Case No. 7-RC-1722.November 14, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Emil C. Farkas, hear-101 NLRB No. 75.